Title: Tobias Lear to John Rutherfurd, 18 April 1792
From: Lear, Tobias
To: Rutherfurd, John



Sir,
Philadelphia April 18th 1792.

I had the honor to lay before the President the letter which you left with me yesterday for that purpose, and to communicate to him the ideas which you expressed respecting the deed for a certain tract of land formerly purchased by Edward Snickers—and have now the pleasure to convey to you the President’s observations on the subject.
When Colo. George Mercer (not James, as mentioned in the letter left with me) was in England he took up money there from two persons, for which he mortgaged his estate in Virginia. His brother James Mercer, having been left by George in charge of his estate, with a full power of Attorney as James supposed respecting the management of it, found it necessary, to answer some purposes relative thereto, to give a Mortgage also on the estate, not knowing what his brother had done in England.
The Mortgagees in England pressing him for their money—George Mercer sent a power of Attorney to George Mason, George Washington and John Tayloe to sell his estate; but when it was found that there were three mortgages upon the estate, and a dispute arose whether the last that was made in England, or that made by James should have the preference, it was at length determined by consent of parties, and was so decreed by

the High Court of Chancery, that Washington & Tayloe (Mason having refused to act) should sell the Estate, and the money arising therefrom be made liable to the further order of the Court to be paid to those claims which might in the issue be found to have the preference, or to discharge all of them if the estate should produce enough for that purpose. The President (then Colo. Washington) and Colo. Tayloe, the Attornies of George Mercer, were authorized by the Court, as they before had been by George Mercer and his Mortgagees to sell the estate on twelve months credit. The land in Frederick County (relative to which you wish information) was divided into lots and advertised for sale in November 1774, on the Credit aforesaid, to the highest bidders, giving bond and good security. James Mercer, alledging that he was a Creditor of his brother’s, became a purchaser of some of the lots by way of securing himself, and Edward Snickers (the President beleives) was likewise a purchaser. But Snickers, if he did purchase any, did not purchase from the Attornies the whole of the land mentioned in the letter left with me. James Mercer afterwards sold to Snickers some of the lots which he had purchased, which, with Snickers’ purchase (if he made any in his own name) at the public sale, made up the whole quantity held by Snickers.
According to the conditions of the sale the money was to be paid in November 1775—and in cases where bond and approved security were not given at the sale deeds were withheld.
In may 1775 the President went to Philadelphia as a Delegate to Congress from Virginia—from whence he went to Cambridge and took the command of the Army which it is well known so occupied his time as to leave no room for private business. He therefore wrote to Colo. Tayloe, and requested that he would take the sole management of Colo. Mercer’s affairs upon himself, for situated as he was it was impossible for him to pay any further attention to them, nor would he be any longer responsible. Having thus put the management of the business altogether out of his hands, he declined, before every application that was made to him, having any agency in it. Colo. Tayloe dying, and the President not being able or willing to renew his agency in this business, a decree of the High Court of Chancery was obtained to put all the papers & matters relating to Colo. George Mercer’s Estate into the hands of his brother John Mercer,

(at present a Representative in Congress from Maryland) he giving Bonds to do & perform all those things which had been required by the former decree to be done by the Attornies aforementioned. Colo. John Mercer will, therefore be able to give any information that may be wanting relative to the business, as he has all the papers in his hands.
The President’s memory will not permit him to say with certainty, what quantity of the land Snickers bought from the attornies, if any; or what from James Mercer. But the President recollects his having applied to him, he thinks in the year 1778 at Camp, in order to obtain deeds; but as he had long before given up the whole business to Colo. Tayloe, he declined doing any thing in it.
The President further adds, that, so far as his memory serves him, he does not think that Snickers ever had deeds for any part of that land. And under the present circumstances of the case, and considering the length of time since he has had any agency in the business, the President declines doing anything in this matter, unless it shall appear absolutely necessary for him to ⟨illegible⟩, and, in the opinion of the best judges, that he shall not be liable to any inconvenience therefrom hereafter. Should these two points be established, the President will chearfully and with pleasure comply with your wishes.
I have thought it necessary to enter thus fully into the matter that you might have all the information relative to it that the President possesses. You will therefore pardon the length of this letter. I have the honor to be, with great respect & esteem, Sir, Your most Obedt Servt

Tobias Lear.


P.S. The letter which you left with me is enclosed herewith.

